          Case 2:19-cv-00351-RJS-DBP Document 24 Filed 06/23/20 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    LONNIE J. WASHBURN,                                     MEMORANDUM DECISION AND
                                                           ORDER GRANTING DEFENDANT’S
               Plaintiff,                                   MOTION TO VACATE ENTRY OF
                                                               DEFAULT AND DENYING
    v.                                                    PLAINTIFF’S MOTION FOR ENTRY OF
                                                                DEFAULT JUDGMENT
    UNITED STATES POSTAL SERVICE,
                                                             Case No. 2:19-cv-00351-RJS-DBP
               Defendant.
                                                                Chief Judge Robert J. Shelby

                                                              Magistrate Judge Dustin B. Pead


              Before the court are Plaintiff Lonnie J. Washburn’s Motion for Entry of Default Judgment1

and Defendant United States Postal Service’s (USPS) Motion to Vacate Entry of Default.2 For the

following reasons, USPS’s Motion to Vacate is GRANTED and Washburn’s Motion for Default

Judgment is DENIED as moot.

                                             BACKGROUND

              Washburn commenced this action in May 2019 by filing his Complaint against USPS.3

Washburn amended that complaint in June 2019.4 After failing to serve USPS with the Amended

Complaint pursuant to Federal Rule of Civil Procedure 4, Washburn was ordered, in February

2020, to do so.5 Washburn complied with that order on or about February 21, 2020.6



1
    Dkt. 15.
2
    Dkt. 20.
3
    Dkt. 3.
4
    Dkt. 5.
5
    See Dkt. 10.
6
    See Dkt. 13.

                                                      1
           Case 2:19-cv-00351-RJS-DBP Document 24 Filed 06/23/20 Page 2 of 4



            USPS never filed an answer to the Amended Complaint, and Washburn moved the court

for an entry of default7 and default judgment8 in April 2020. The court entered an Order of Default

against USPS on May 18, 2020.9 The court has not entered default judgment against USPS.

            On June 9, 2020, USPS moved to vacate the entry of default pursuant to Federal Rule of

Civil Procedure 55(c), in part, because the Summons and Amended Complaint had been

inadvertently mixed with another case’s file.10

                                               LEGAL STANDARD

            Rule 55(c) permits the court to set aside “an entry of default for good cause.”11 Whether

good cause exists is “a lesser standard for the defaulting party than the excusable neglect which

must be shown for relief from judgment under Fed.R.Civ.P. 60(b).”12 To determine if the

defaulting party has met its burden, courts look to three factors: “(1) whether the default was the

result of culpable conduct of the defendant, (2) whether the plaintiff would be prejudiced if the

default should be set aside, and (3) whether the defendant presented a meritorious defense.”13 The

court is not required to consider every factor and “may consider other factors.”14 Further, whether

good cause exists is left “to the sound discretion of the trial court,”15 which recognizes that

“[d]efault judgments are disfavored.”16


7
    See Dkt. 14.
8
    See Dkt. 15.
9
    See Dkt. 19.
10
     Dkt. 20 at 1–2.
11
     Fed. R. Civ. P. 55(c).
12
  Dennis Garberg & Assocs., Inc. v. Pack-Tech Intern. Corp., 115 F.3d 767, 775 n.6 (10th Cir. 1997) (citations
omitted).
13
     Hunt v. Ford Motor Co., No. 94-3054, 1995 WL 523646, at *3 (10th Cir. 1995) (unpublished) (citation omitted).
14
     Id. (citation omitted).
15
     Nikwei v. Ross Sch. of Aviation, Inc., 822 F.2d 939, 941 (10th Cir. 1987).
16
     Polaski v. Colo. Dept. of Transp., 198 F. App’x 684, 685 (10th Cir. 2006) (unpublished) (citation omitted).

                                                             2
           Case 2:19-cv-00351-RJS-DBP Document 24 Filed 06/23/20 Page 3 of 4



                                                   ANALYSIS

            Applying the factors listed above, the court finds that good cause exists to set aside the

entry of default.

            First, “[g]enerally, a defendant’s conduct is considered culpable if he has defaulted

willfully or has no excuse for the default.”17 Here, USPS did not act willfully by not answering

the Amended Complaint. Instead, USPS failed to answer the Amended Complaint because the

Summons, Complaint, and Amended Complaint served on it were mistakenly placed in another

case’s file.18 When USPS discovered the oversight, it moved to set aside the Order of Default the

same day.19 Thus, USPS’s conduct is not culpable because it has a valid excuse for its failure to

answer the Amended Complaint.

            Next, Washburn will not be prejudiced by the court vacating its Order of Default.

Washburn disagrees, arguing he will be prejudiced because he “is entitled to a timely outcome”

and vacating the default will prolong resolution of his claims. 20 But the delay in this action can

fairly be attributed to Washburn, not USPS. It took Washburn more than eight months to serve

USPS with his Amended Complaint, which he did only after the court ordered him to.21 Nor has

Washburn identified any prejudice he may experience if this action is further delayed by allowing

it to be decided on its merits.

            Lastly, USPS may have meritorious defenses to Washburn’s claims. USPS argues it rightly

denied Washburn’s claims at the administrative level pursuant to its administrative rules.22


17
     Hunt, 1995 WL 523646, at *3 (citation omitted).
18
     Dkt. 20 at 1–2.
19
     Id. at 1.
20
     Dkt. 22 at 3.
21
     See Dkt. 10.
22
     See Dkt. 20 at 4; see also Dkt. 23 at 3.

                                                       3
          Case 2:19-cv-00351-RJS-DBP Document 24 Filed 06/23/20 Page 4 of 4



Further, in response to Washburn’s argument that USPS has not raised any defenses to his claims,

USPS argues this court may lack subject matter jurisdiction.23 The court would not ordinarily

consider an argument raised for the first time in a reply memorandum, but does so here because a

party may argue the court lacks subject matter jurisdiction “at any point in the litigation.”24 Thus,

although the court will not consider the merits of USPS’s claimed defense at this stage, USPS has

raised potentially meritorious defenses.25

           In sum, each of the factors addressed above favors the court setting aside its Order of

Default against USPS.

                                                 CONCLUSION

           For the reasons addressed above, USPS’s Motion to Vacate Entry of Default Judgment26

is GRANTED, the Order of Default27 is VACATED, and Washburn’s Motion for Default

Judgment28 is DENIED. It is further ordered that USPS shall respond to the Amended Complaint

no later than July 10, 2020.

           SO ORDERED THIS 23rd day of June 2020.

                                                     BY THE COURT:


                                                     ______________________________________
                                                     ROBERT J. SHELBY
                                                     Chief District Court Judge



23
     Dkt. 23 at 3–4.
24
     Gonzalez v. Thaler, 565 U.S. 134, 141 (2012).
25
   See Bell v. Magna Times, No. 2:18CV497DAK, 2020 WL 707828, at *2 (D. Utah Feb. 12, 2020) (citing Pelican
Prod. Corp. v. Marino, 893 F.2d 1143, 1146 (10th Cir. 1990) (“While the court does not determine the merits of the
claimed defenses at this stage, courts generally prefer to resolve disputes on their merits, if possible.”).
26
     Dkt. 20.
27
     Dkt. 19.
28
     Dkt. 15.

                                                        4
